Citation Nr: 1137594	
Decision Date: 10/06/11    Archive Date: 10/11/11

DOCKET NO.  08-12 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for a neck/cervical spine disability. 

2.  Entitlement to service connection for a lumbar spine disability.  

3.  Entitlement to service connection for arthritis of the lower extremities. 

4.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral carpal tunnel syndrome. 

5.  Whether new and material evidence has been received to reopen a claim for service connection for hypertension. 

6.  Entitlement to service connection for restless leg syndrome. 

7.  Entitlement to an increased (compensable) rating for bilateral hearing loss. 

8.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU). 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from adverse action by the Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama, (RO).  


FINDING OF FACT

In a statement received in September 2011, the Veteran withdrew his appeal with respect to all issues.   

CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran with respect to all the issues on appeal are met.  38 U.S.C.A. §§ 7104, 7105 (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn by the appellant or by his or her authorized representative, except that a representative may not withdraw a Substantive Appeal filed by the appellant personally without the express written consent of the appellant.  38 C.F.R. § 20.204(c).  Here, in correspondence received from the Veteran in September 2011, the Veteran withdrew his appeal with respect to each issue previously on appeal.  As such, there remain no allegations of errors of fact or law for appellate consideration with respect to these issues, and the appeals before the Board are dismissed without prejudice.


ORDER

The claim with respect to the issue of whether new and material evidence has been received to reopen a claim for a neck/cervical spine disability is dismissed.  

The claim for entitlement to service connection for a lumbar spine disability is dismissed.   

The claim for entitlement to service connection for arthritis of the lower extremities is dismissed.  

The claim with respect to the issue of whether new and material evidence has been received to reopen a claim for service connection for bilateral carpal tunnel syndrome is dismissed.   

The claim with respect to the issue of whether new and material evidence has been received to reopen a claim for service connection for hypertension is dismissed. 

The claim for entitlement to service connection for restless leg syndrome is dismissed.  

The claim for an increased rating for bilateral hearing loss is dismissed.  

The claim for entitlement to TDIU is dismissed. 




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


